PER CURIAM.
After tracing the source of the cash, which created the divorcing parties' small estate ($16,000 came from the wife and $3,000 from the husband), we can find no abuse of discretion in the trial judge’s decision to distribute the husband’s undivided half interest in their modest home, to the wife. However, we find it reversible error to further require him to pay the $7,500 second mortgage on that home, which obligation should become the wife’s sole responsibility under the facts of this case.
In all other respects, the cause is affirmed.
AFFIRMED IN PART, REVERSED IN PART.
HERSEY, C.J., and LETTS and WALDEN, JJ., concur.